TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00299-CV



                                  David Condado, Appellant

                                                 v.

     Texas Board of Nursing and Executive Director Katherine A. Thomas, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. D-1-GN-12-003537, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant David Condado informed this Court that he no longer wishes to pursue

his appeal and filed an agreed motion to dismiss with prejudice. Appellant’s counsel states that

he has conferred with counsel for appellees Texas Board of Nursing and its Executive Director

Katherine A. Thomas, who do not oppose this motion. We grant the motion and dismiss the appeal

with prejudice. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed on Appellant’s Motion

Filed: August 16, 2013